NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted July 24, 2014
                                  Decided July 28, 2014

                                          Before

                            FRANK H. EASTERBROOK, Circuit Judge

                            DANIEL A. MANION, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

No. 13-3171

UNITED STATES OF AMERICA,                    Appeal from the United States District
     Plaintiff-Appellee,                     Court for the Eastern District of Wisconsin.

       v.                                    No. 13-CR-26

JEFFREY A. WYCHESIT,                         William C. Griesbach,
     Defendant-Appellant.                    Chief Judge.



                                        ORDER

       After a day of drinking vodka and Kool-Aid, Jeffrey Wychesit returned to his
home on the Menominee Indian Reservation and became enraged that his girlfriend
wasn’t there. He went after her with a hammer when she arrived a short time later and
bashed her car when she locked herself in. Though Wychesit eventually calmed down
enough for his girlfriend to go inside the house, he again flew into a rage after catching
her on the phone with the police, so she fled back to her car. Wychesit then got into his
own vehicle (after putting his three-year-old daughter in the passenger seat) and
repeatedly rammed his girlfriend’s car. He tried to drive away when the police arrived,
No. 13-3171                                                                         Page 2

and his mirror struck one of the approaching officers. That officer (who required
medical attention) lunged partway through Wychesit’s open window, turned off the
car, and pulled Wychesit out.

       Wychesit was charged with two counts of assault with a dangerous weapon.
See 18 U.S.C. §§ 113(a)(3), 1153. He pleaded guilty to one count, and the district court
sentenced him to 48 months’ imprisonment based on a guidelines range of 41 to
51 months. Wychesit filed a notice of appeal, but his appointed attorney asserts that the
appeal is frivolous and seeks to withdraw. See Anders v. California, 386 U.S. 738, 744
(1967). Counsel has submitted a brief that explains the nature of the case and addresses
the issues that an appeal of this kind might be expected to involve. We invited Wychesit
to respond, see 7TH CIR. R. 51(b), but he did not. Because counsel’s analysis appears to be
thorough, we limit our review to the subjects he discusses. See United States v. Bey,
748 F.3d 774, 776 (7th Cir. 2014); United States v. Schuh, 289 F.3d 968, 973–74 (7th Cir.
2002).

       Counsel tried to determine if Wychesit wants to challenge his guilty plea,
see United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012); United States v. Knox,
287 F.3d 667, 671 (7th Cir. 2002), but according to the lawyer, Wychesit “refused to
speak” with him. For that reason counsel discusses the adequacy of the plea colloquy
because he “has assumed” that his client “may want to challenge his plea.” We said in
Knox that lawyers should not “blindly assume that their clients will benefit from every
legal contention, no matter the hazard,” 287 F.3d at 671, and counsel does not explain
why his assumption might be reasonable in this case. But in any event, he concludes,
and we agree, that there isn’t even a potential claim of error in the plea colloquy.

       Counsel also advises that he reviewed the district court’s application of the
sentencing guidelines but did not identify a potential claim of error. So the only
conceivable issue to consider, says counsel, is whether Wychesit could challenge the
reasonableness of his 48-month term of imprisonment. We agree with counsel that such
a challenge would be frivolous. Wychesit’s within-guidelines sentence is presumptively
reasonable, see Rita v. United States, 551 U.S. 338, 347 (2007); United States v. Smith,
721 F.3d 904, 906 (7th Cir. 2013), and counsel identifies nothing that would rebut that
presumption. Wychesit has a long history of crimes that often have involved (as in this
case) excessive alcohol and violent or threatening behavior. This history led the district
judge to contemplate an above-guidelines sentence, but the judge concluded that four
years in prison was adequate to protect the public. See 18 U.S.C. § 3553(a)(1), (2).

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.